Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because: on line 4 “…circuit board, and comprises a substrate…” the presence of the comma somewhat muddles what component then “comprises a substrate…”; it is suggested to remove the comma.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-12, 16, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 10: “the height” is only defined in claim 3 so this claim is read as depending from claim 3.
Re 2-4, 9-10 and 16: “the same axial line” is used twice on line 4 (in both claims 2 and 16); it is suggested the first instance be “a first same axial line” and the second “a second axial line.”
Re 3, 8, 12, and 18: “the area” should be “an area”
Re 8 and 18:
Conclusion
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang KR20170073237A (“KANG”).
Kang teaches (Figs. 1-20: the lens and its various surfaces that may be Bezier curves like 310, 320,; Figs. 20-27: lens and LED on various backboard substrates; Figs. 65-66: for specific Bezier curve coordinates, showing the incident surface as a quadratic Bezier and the exit surface as a cubic Bezier; ¶¶41, 55, 60, 270-279).

Re 1:
a substrate (Fig. 26: backboard provides substrate);
a light-emitting diode 100, located at one side of the substrate (Figs. 26-27); and
an encapsulation body, located at the side of the substrate and covering the light-emitting diode, wherein the encapsulation body comprises a base and a lens (Fig. 27: shows the lens on a base, and the combination on the backboard), the lens corresponds to a position above the light-emitting diode, the lens has a lens surface, the lens surface conforms to a cubic Bezier curve, the cubic Bezier curve has a start point and an end point, the start point of the cubic Bezier curve is located at a base surface of the base, the end point of the cubic Bezier curve corresponds to a position above the light-emitting diode, and the lens surface is provided with a concave portion at the end point (Figs. 65-66; ¶¶41, 55, 60, 270-279).

Re 2: wherein the lens surface is a curve surface formed by rotating the cubic Bezier curve for 360 degrees around a center axis, the center axis is a plumb line passing through the end point, the plumb line and a Z axis are located on the same axial line, a plumb tangent plane of the base surface is located on the same axial line as a Y axis, the Z axis intersects with and is vertical to the Y axis, the start point is located in a coordinate position with the Y axis being substantially equal to 0, and the end point is located in a coordinate position with the Z axis being substantially equal to 0 (note: this describes the initialization of a cubic Bezier and defining the first control point to be at the origin).

Re 5: wherein the encapsulation body is made of an encapsulation glue material, and a refractive index range of the lens is 1.52 (¶47, 281).

Re 6: wherein the encapsulation body is made of an encapsulation glue material of epoxy resin, silicone or silicone resin. (¶47, 281).

Re 13: wherein the lens surface is provided with a gradually reducing concave portion bending to form an arc shape from outside to inside at the end point, the concave portion has a conical appearance, the conical appearance tapers from the lens surface toward the light-emitting diode.

Re 14: a circuit board (¶89; Fig. 8, 20); a plurality of light-emitting devices, wherein each of the light-emitting devices is located on the circuit board, and comprises a substrate, a light-emitting diode and an encapsulation body, the light-emitting diode is located at one side of the substrate, the encapsulation body is located at the side of the substrate and covers the light-emitting diode, the encapsulation body comprises a base and a lens, the lens corresponds to a position above the light-emitting diode, the lens has a lens surface, the lens surface conforms to a cubic Bezier curve, the cubic Bezier curve has a start point and an end point, the start point of the cubic Bezier curve is located at a base surface of the base, the end point of the cubic Bezier curve corresponds to a position above the light-emitting diode, and the lens surface is provided with a concave portion at the end point; a diffusion sheet, located above the circuit board and having an interval from the circuit board; and a plurality of optical films, wherein each of the optical films is located on the diffusion sheet (¶343).
 
Re 16: The backlight module according to claim 14, wherein the lens surface is a curve surface formed by rotating the cubic Bezier curve for 360 degrees around a center axis, the center axis is a plumb line passing through the end point, the plumb line and a Z axis are located on the same axial line, a plumb tangent plane of the base surface is located on the same axial line as the Y axis, the Z axis intersects with and is vertical to the Y axis, the start point is located in a coordinate position with the Y axis being substantially equal to 0, and the end point is located in a coordinate position with the Z axis being substantially equal to 0.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of Mary G. Turner et al., "Optimization using rational Bézier control points and weighting factors," Proc. SPIE 7061, Novel Optical Systems Design and Optimization XI, 70610H (11 September 2008); doi:10.1117/12.798523. (hereinafter “Article” or “the Article”).
Re 3, 7-8 and 17: Kang does not explicitly teach: 
wherein the base has a height and a length, a parameter value range of the cubic Bezier curve is as follows: a coordinate range of the start point is (-77%xthe length/2, the Y axis being substantially equal to 0) to (-91%xthe length/2, the Y axis being substantially equal to 0), a start point angle is formed by the start point between the Y axis and a tangent line tangent to the cubic Bezier curve, the start point angle is tanβ equal to 8.80, a start point weight is 0.44 to 0.50, a start point tangent length is 0.300 mm, a coordinate of the end point is (17%xthe height, the Z axis substantially equal to 0) to (33%xthe height, the Z axis substantially equal to 0), an end point angle is formed by the end point between the Z axis and the tangent line tangent to the cubic Bezier curve, the end point angle is tana equal to -1.75, an end point weight is 0.42 to 0.46, and an end point tangent length is 0.275 mm. (claims 3 and 17)
wherein a light-emitting angle of the lens is 166.30 degrees at 50% power of light distribution curve calculation. (claim 7).
wherein a light spot covering range with the area of 94.20 mm2 is measured in a position being 5 mm above the light-emitting diode. (claim 8)

The Article teaches/discloses: 
wherein the base has a height and a length, a parameter value range of the cubic Bezier curve is as follows: a coordinate range of the start point is (-77%xthe length/2, the Y axis being substantially equal to 0) to (-91%xthe length/2, the Y axis being substantially equal to 0), a start point angle is formed by the start point between the Y axis and a tangent line tangent to the cubic Bezier curve, the start point angle is tanβ equal to 8.80, a start point weight is 0.44 to 0.50, a start point tangent length is 0.300 mm, a coordinate of the end point is (17%xthe height, the Z axis substantially equal to 0) to (33%xthe height, the Z axis substantially equal to 0), an end point angle is formed by the end point between the Z axis and the tangent line tangent to the cubic Bezier curve, the end point angle is tana equal to -1.75, an end point weight is 0.42 to 0.46, and an end point tangent length is 0.275 mm. (pp. 1-11)
wherein a light-emitting angle of the lens is 166.30 degrees at 50% power of light distribution curve calculation. Id.
wherein a light spot covering range with the area of 94.20 mm2 is measured in a position being 5 mm above the light-emitting diode. Id.
Specifically, the Article teaches that (pp. 8-9):
“Optimization of surfaces and curves defined in the Bézier space has significant advantages in illumination design. First, these polynomials represent the shape as defined in the CAD environment. Commonly, non-imaging optics are first designed in a CAD environment. If the optimization is performed using the same basis as the original design form, then there will not be any loss of accuracy when the surface is transferred between the CAD program and the optical program and then back. Also, commonly used optical surfaces, such as aspheres, are not exactly represented in the CAD environment and these surfaces also are generally not the most effective form for illumination applications, other than simple conics.” 

The Article unmistakably teaches that Bezier optimization for lenses is known to be a result-effective variable(s) and process(es), especially on pages 5-11. Indeed, the Article teaches that an n-order polynomial may be used (p.5) meaning the optimization spans all types of Bezier curves, including cubic.
Additionally, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the exact weights and angles are part-and-parcel to optimizing a cubic Bezier that is routinely done in the art, as evinced by the Article. 
Indeed, the Article even teaches that the variables can be optimized for a specific spot size on page 9; so, one could choose whatever size they wanted then back propagate that to find the exact weights. Moreover, one could choose the specific angular power/lumen output desired and likewise generate the optimized Bezier curve for the lens. (see The Article pp. 1-11).
Thus, the claim is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kang with the Article in order to optimize the light output using a known set of variables and optimization process, as is routinely done in the art.

Re 4: wherein the encapsulation body is made of an encapsulation glue material, and a refractive index range of the lens is 1.45 to 1.59 (¶47, 281).

Re 9-11: Kang and the Article do not explicitly disclose:
wherein a ratio of the height of the base to the length of the base is 1/8:1/2.
wherein the height of the base is 0.3 mm, and the length of the base is 1.3 mm.
wherein a size of the light-emitting diode is 75 m to 300 m.

However, changes in the size and ratio of dimensions is routinely done to achieve differing form factors. Careful review of applicant’s specification finds no purported advantage, benefit, otherwise unachieved result, or novel function it grants over the prior art. Applicant is free in their response on the record and supported by the specification, to rebut this.
Examiner’s rationale finds support in In re Dailey where it has been held that absent persuasive evidence that the particular configuration is significant, a change in shape is an obvious modification of the prior art. In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966). Here, the specific dimensions and/or size of the components would not make the device perform differently. Thus, it is an obvious modification of the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to further modify Kang and the Article to have any specific dimension or size of the components or therebetween.
	
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang.
Re 15: Kang does not explicitly teach wherein an X axis and a Y axis in intersecting, vertical and horizontal states are defined on the circuit board, each of the light- emitting devices is disposed at an arrangement distance of 16 mm in the X axis and Y axis directions on the circuit board.
However, changes in the size and ratio of dimensions is routinely done to achieve differing form factors. Careful review of applicant’s specification finds no purported advantage, benefit, otherwise unachieved result, or novel function it grants over the prior art. Applicant is free in their response on the record and supported by the specification, to rebut this.
Examiner’s rationale finds support in In re Dailey where it has been held that absent persuasive evidence that the particular configuration is significant, a change in shape is an obvious modification of the prior art. In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966). Here, the specific dimensions and/or size of the components would not make the device perform differently. Thus, it is an obvious modification of the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kang and have the diodes at any specific interval, as is routinely done in the art.
Allowable Subject Matter
Claims 12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Re 12 and 18: In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses: “the encapsulation body is made of an encapsulation glue material, and a refractive index of the lens is 1.52; a light-emitting angle of the lens is 166.30 degrees at 50% power of light distribution curve calculation; a light spot covering range with the area of 94.20 mm2 is measured in a position being 5 mm above the light-emitting diode; and the height of the base is 0.3 mm, and the length of the base is 1.3 mm.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875